Exhibit 10.2 LOAN AGREEMENT THIS LOAN AGREEMENT (the “Agreement”) is entered into as of the 30th day ofSeptember, 2009, by and between GEOFFREY C. WEBER, as Trustee of the Pak-It Members’ Trust, 221 Turner Street, Clearwater, Florida 3375(the “Lender”) and 310 Holdings, Inc.(the “Borrower”), and is made in reference to the following facts: (A)Borrower has acquired one hundred (100 %_ percent of the membership interests of Pak-It, LLC from the beneficiaries of Lender and has executed and delivered promissory notes in partial consideration thereof. (B)On or about the date of execution of this Agreement by the parties hereto, the Lender, on behalf of the Members and pursuant to a Trust Indenture, has agreed to accept a Note from Borrower in the amount of $1,200,000.00 (the “Note”), and a Liability Note ( the “Liability Note”) in the amount of $2,665,000.00, collectively called the “Notes”. (C)In connection with the Loan, the Lender, the Borrower, and others have executed on or about the date hereof numerous loan documents evidencing and securing the Loan, including, without limitation, the following: Note, Liability Note, Security Agreements, Pledge Agreement, and have authorized the filing of financing statements, and the other documents which will be sometimes collectively referred to below as the “Instruments of Security”.The Notes and Instruments of Security will be sometimes collectively referred to below as the “Loan Documents”. (D)The Lender has required the execution of this Agreement as a condition to it making the Loan to the Borrower, and the Borrower is agreeable to the same. NOW THEREFORE, for and in consideration of the mutual covenants and conditions contained herein and other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties covenant and agree as follows: ARTICLE I - INTRODUCTORY PROVISIONS 1.1Recitals. The statements contained in the recitals of fact set forth above (the “Recitals”) are true and correct, and the Recitals by this reference are made a part of this Agreement. 1.2Exhibits. All exhibits attached to this Agreement are by this reference incorporated in and made a part hereof. 1.3Abbreviations and Definitions. The following abbreviations and definitions will be used for purposes of this Agreement: (a)The abbreviations for the parties set forth in the Preamble will be used for purposes of this Agreement. (b)The abbreviations and definitions set forth in the Recitals will be used for purposes of this Agreement. (c)“Agreement” shall mean the Loan Agreement between the parties set forth herein. (d)“Collateral” shall mean the property as defined in Article Nine of this Agreement. (e)“Events of Default” shall mean the events of default specified in Article Eight of this Agreement and each of such events shall be an “Event of Default”. (f)“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien, or charge of any kind (including any agreement to give any of the foregoing, any conditional sales or other title retention agreements, or any lease in the nature thereof, and the filing of or agreement to give any financing statement under the Uniform Commercial Code of any jurisdiction). (g) “Principal Place of Business of Borrower” shall mean the principal place of business and the headquarters of the Borrower at which all of its records are kept, currently at4536 Portage Road, Niagara Falls Ontario, Canada L2E 6A8. (h)“Proceeds” shall mean whatever is received upon the sale, exchange, collection or other disposition of the Collateral. (i)“UCC” shall mean the Florida Uniform Commercial Code, as amended. ARTICLE II - LOAN 2.1Loan.The parties hereto acknowledge and agree that the proceeds of the Notes shall be used to acquire the membership units of Pak-It, LLC and to perform the obligations of the Borrower arising under that certain Unit Purchase and Exchange Agreement by and between Borrower, Pak-It, LLC and the Pak-It Unitholders (the “Unit Purchase and Exchange Agreement”) 2.2Depository Account.Borrower shall cause Pak-It, LLC and Dickler Chemical Laboratories, Inc to maintain its existing bankingaccounts as the sole banking accounts for such entities and shall not change the identity of the persons now authorized to sign or endorse checks on behalf of each such entity without the prior written consent of Lender. ARTICLE III- REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the Lender as follows: 3.1Organization, Standing, Corporate Power.Borrower is a Corporation duly authorized and validly existing under the laws of the State of Nevada.The Borrower has appropriate power and authority to own its properties and to carry on its business as now being conducted, and the Borrower has appropriate power and authority to execute and perform this Agreement and to deliver the Notes and all other documents, instruments and agreements provided for herein. 2 3.2This Agreement.
